Opinion filed January 6,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-09-00359-CV
                                                    __________
 
                               GORDON
R. SIMMONDS, Appellant
 
                                                             V.
 
                                  NORMA
A. HARRISON, Appellee

 
                                   On
Appeal from the 259th District Court 
 
                                                             Jones
County, Texas
 
                                                     Trial
Court Cause No. 021973
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Gordon
R. Simmonds sued Norma A. Harrison in her official capacity as a mailroom
administrative assistant at the French Robertson Unit of the Texas Department
of Criminal Justice – Institutional Division.  Simmonds alleged that Harrison
denied him access to a package because money was due.  Simmonds sought $612.20
for actual damages plus damages for mental suffering and emotional distress as
well as exemplary, punitive, and treble damages.  The trial court granted
Harrison’s motion to dismiss, finding that Simmonds failed to comply with the
requirements of Tex. Civ. Prac. &
Rem. Code Ann. §§ 14.001-.014 (Vernon 2002) and that Simmonds’s claims
were frivolous.  We affirm.
            On
appeal, Simmonds contends that the trial court erred by dismissing without
holding a hearing and before he had filed a response to the motion to dismiss,
by not amending its judgment and reinstating his case, and by holding that his
claims were frivolous.  Simmonds also argues that the district clerk failed to
perform a ministerial duty in preparing the clerk’s record.
            Section
14.008 provides that the trial court may hold a hearing but does not require
that one be held and does not require that a response be filed before the trial
court dismisses the action.  The clerk’s record and the supplemental clerk’s
records filed in this court contain the documents required under Tex. R. App. P. 34.5.  This record does
not support Simmonds’s claims that the trial court abused its discretion in
dismissing his case.  Moreover, we note that Simmonds’s petition does not state
a nonfrivolous cause of action.
            All
of Simmonds’s arguments have been considered, and each is overruled.  The order
of the trial court is affirmed.
 
 
                                                                                                PER
CURIAM
 
January 6, 2011
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.